Per Curiam.

The following statement of HRT in its Petition for Rehearing merits comment:
This Court has ruled that the HRT franchise is a contract. It did not however touch upon the City’s obligation under Section 13 of that contract to pay HRT $1,367,200 for its unrecouped write-offs.
The Decision and Order of the Public Utilities Commission in the instant case fails to mention anything about the alleged unrecouped write-offs. The record of the case also fails to show any evidence of unrecouped write-offs. HRT’s appeal also fails to mention any alleged error by PUC relative to unrecouped write-offs.
The reason for the dearth of any claim and/or proof of unrecouped write-offs becomes crystal clear when one reviews HRT’s petitions filed before PUC in 1941 relative to the alleged unrecouped write-offs.
Section 13 is clear and unambiguous and obviously does not include the write-offs of “street car tracks, ties and all matters appertaining thereto, as well as street cars and equipment appertaining thereto” which HRT *413voluntarily abandoned when it substituted other transportation facilities. There is no obligation on the part of the City to pay the alleged unrecouped write-offs.
Howard K. Hoddick (Anthony, Hoddick, Reinwald & O’Connor of counsel) for the petition.
The Petition for Rehearing is denied without argument.